UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7915



JOHN PAUL TURNER,

                                            Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-44-SGW)


Submitted:   July 29, 2005              Decided:     September 1, 2005


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             John Paul Turner appeals the district court’s order

dismissing this action for want of jurisdiction.           We have reviewed

the record and find no reversible error.           Accordingly, we dismiss

the appeal for the reasons stated by the district court.                   See

Turner v. Virginia, No. CA-04-44-SGW (W.D. Va. Oct. 25, 2004).              We

deny   the   motion   to   proceed   on   appeal   in   forma   pauperis   and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                     - 2 -